Case: 21-40277     Document: 00516199497         Page: 1    Date Filed: 02/11/2022




           United States Court of Appeals
                for the Fifth Circuit                               United States Court of Appeals
                                                                             Fifth Circuit

                                                                           FILED
                                No. 21-40277                        February 11, 2022
                            consolidated with                         Lyle W. Cayce
                                 21-40275                                  Clerk



   United States of America,

                                                            Plaintiff—Appellee,

                                      versus

   Josue David Rodriguez-Flores,

                                                         Defendant—Appellant.


                  Appeals from the United States District Court
                       for the Southern District of Texas
                            USDC No. 2:20-CR-1204-1
                            USDC No. 4:13-CR-541-1


   Before Dennis, Southwick, and Wilson, Circuit Judges.
   Per Curiam:
          Josue David Rodriguez-Flores asks this court to remand for correction
   of the judgment of his most recent criminal conviction for illegal reentry to
   reflect conviction under 8 U.S.C. § 1326(b)(1) instead of (b)(2); he does not
   seek resentencing.    Rodriguez-Flores asserts that he was erroneously
   sentenced under § 1326(b)(2) because the district court misclassified his
Case: 21-40277        Document: 00516199497              Page: 2      Date Filed: 02/11/2022




                                         No. 21-40277
                                       c/w No. 21-40275

   previous Texas state conviction for sexual assault as an “aggravated felony.”
   Reviewing for plain error, we agree.
                                               I.
           In 2020, Rodriguez-Flores was arrested and charged with illegal
   reentry in violation of 8 U.S.C. § 1326(a) and (b). He pleaded guilty, without
   a plea agreement. He had previously been convicted of illegal reentry in 2014,
   sentenced to 15 months of imprisonment followed by three years of
   supervised release, and deported.
           Rodriguez-Flores’s presentence report (PSR) identified a maximum
   term of 20 years imprisonment pursuant to § 1326(b)(2) and a guidelines
   range of 63 to 78 months. The PSR also indicated that he had pleaded guilty
   and been convicted of sexual assault of an adult in Texas state court in 2015.
   The PSR treated this Texas sexual assault conviction as an “aggravated
   felony” within the meaning of § 1326(b)(2), which raised the statutory
   maximum for his offense to 20 years imprisonment from 10 years, but had no
   effect on his guidelines range.          Rodriguez-Flores raised no substantive
   objections to the PSR. The district court adopted the PSR and sentenced
   Rodriguez-Flores to 63 months, with no term of supervised release.
   Rodriguez-Flores appealed.
                                              II.
           The sole issue on appeal is whether this court should remand for
   correction of the judgment in Rodriguez-Flores’s most recent criminal
   proceeding to reflect that his offense of conviction was under § 1326(b)(1)
   instead of (b)(2). 1 He argues that he should have been convicted under


           1
             At the same sentencing hearing, the district court also revoked Rodriguez-
   Flores’s supervised release, imposed in his 2014 illegal-reentry case, and sentenced him to
   a concurrent prison term of eight months on the revocation. Rodriguez-Flores filed an




                                               2
Case: 21-40277       Document: 00516199497             Page: 3      Date Filed: 02/11/2022




                                        No. 21-40277
                                      c/w No. 21-40275

   § 1326(b)(1) instead of § 1326(b)(2) because his 2015 Texas conviction for
   sexual assault does not categorically qualify as an “aggravated felony.”
   Relevant here, § 1326(b)(1) prescribes a maximum prison sentence of 10
   years for non-citizens who have a previous conviction for a non-aggravated
   felony, while § 1326(b)(2) provides a higher maximum of 20 years for non-
   citizens previously convicted of an “aggravated felony.”
           As Rodriguez-Flores concedes, review is for plain error because he
   failed to raise this issue in the district court—his PSR identified § 1326(b)(2)
   as the relevant sentencing statute and he failed to object. Plain-error review
   has four components.         If (1) there is an “error,” (2) that is “clear or
   obvious,” and (3) that error “affected the appellant’s substantial rights,”
   then (4) we have discretion to remedy the error if it “seriously affects the
   fairness, integrity or public reputation of judicial proceedings.” Puckett v.
   United States, 556 U.S. 129, 135 (2009).
                                            III.
           In asserting that the district court committed plain error, Rodriguez-
   Flores points to our court’s previous holding in Rodriguez v. Holder that
   sexual assault of an adult under Texas Penal Code § 22.011(a)(1)
   (“Subsection (a)(1)”) does not categorically qualify as an aggravated felony.
   705 F.3d 207, 213 (5th Cir. 2013). The Government argues, however, that
   Rodriguez did not resolve the question of whether § 22.011(b) (“Subsection
   (b)”) is divisible, and further, that Rodriguez-Flores’s prior conviction is an
   “aggravated felony” under the modified categorical approach applicable to
   divisible statutes. The Government also maintains that, even if there was an


   appeal in the revocation matter as well, and the two appeals were consolidated. In his
   briefing, however, Rodriguez-Flores argues no error as to the revocation proceeding and
   sentence, and therefore has abandoned any challenge. See Yohey v. Collins, 985 F.2d 222,
   224–25 (5th Cir. 1993) (holding arguments not briefed on appeal are abandoned).




                                              3
Case: 21-40277      Document: 00516199497          Page: 4     Date Filed: 02/11/2022




                                     No. 21-40277
                                   c/w No. 21-40275

   error, such error could not have been plain because whether Subsection (b)
   is divisible or indivisible has not been definitively answered by either this
   court or the highest Texas state criminal court.
          For purposes of § 1326(b)(2), “aggravated felony” is defined, in
   pertinent part, as a “crime of violence” punishable by at least one year in
   prison. 8 U.S.C. § 1101(a)(43)(F). An offense is a “crime of violence” if it
   “has as an element the use, attempted use, or threatened use of physical force
   against the person or property of another.”            18 U.S.C. § 16(a); see
   § 1101(a)(43)(F). To determine whether a prior conviction is an aggravated
   felony, this court generally applies the “categorical approach.” Rodriguez,
   705 F.3d at 210. “The categorical approach considers only the statutory
   definition of the offense of conviction, rather than the underlying facts of the
   actual offense, to determine whether the offense meets the definition of an
   aggravated felony.” Id.
          However, if a defendant was convicted under a “divisible” statute,
   meaning a statute that “list[s] elements in the alternative, and thereby
   define[s] multiple crimes,” courts can apply the “modified categorical
   approach,” under which “a sentencing court looks to a limited class of
   documents (for example, the indictment, jury instructions, or plea agreement
   and colloquy) to determine what crime, with what elements, a defendant was
   convicted of.” Mathis v. United States, 136 S. Ct. 2243, 2249 (2016).
          In this Circuit, “Mathis changed the game with respect to divisibility
   analysis.” United States v. Urbina-Fuentes, 900 F.3d 687, 696 (5th Cir. 2018).
   Per Mathis, not every “alternatively phrased law” is “divisible.” Mathis, 136
   S. Ct. at 2249. Rather, Mathis requires a court to distinguish between a
   statute that “lists multiple elements disjunctively,” and is therefore divisible,
   from a statute that “enumerates various factual means of committing a single
   element,” and is therefore not divisible. Id.




                                          4
Case: 21-40277      Document: 00516199497           Page: 5     Date Filed: 02/11/2022




                                      No. 21-40277
                                    c/w No. 21-40275

          “Distinguishing between elements and facts is therefore central” to
   the analysis. Id. at 2248. To distinguish the two, Mathis explained that
   “‘[e]lements’ are the ‘constituent parts’ of a crime’s legal definition—the
   things the ‘prosecution must prove to sustain a conviction.’” Id. (quoting
   Elements of Crime, Black’s Law Dictionary (10th ed. 2014)). “Facts,
   by contrast, are mere real-world things—extraneous to the crime’s legal
   requirements.” Id. In other words, “elements” must be found by a jury
   beyond a reasonable doubt or necessarily admitted to by the defendant when
   pleading guilty; facts need not. Id. To distinguish “elements” from “facts,”
   Mathis instructs a federal court to look first for a “a state court decision [that]
   definitively answers the question” and to consider “the statute on its face.”
   Id. at 2256.
                                          IV.
          Rodriguez-Flores was convicted in Texas of sexual assault of an adult.
   Subsection (a)(1) of the statute states that:
          (a) A person commits an offense if :
                  (1) the person intentionally or knowingly:
                         (A) causes the penetration of the anus or sexual
                         organ of another person by any means, without
                         that person’s consent;
                         (B) causes the penetration of the mouth of
                         another person by the sexual organ of the actor,
                         without that person’s consent; or
                         (C) causes the sexual organ of another person,
                         without that person’s consent, to contact or
                         penetrate the mouth, anus, or sexual organ of
                         another person, including the actor[.]
   Tex. Penal Code Ann. § 22.011(a)(1) (West 2021). Subsection(a)(1)
   describes three separate criminal offenses, Vick v. State, 991 S.W.2d 830, 833




                                           5
Case: 21-40277      Document: 00516199497         Page: 6    Date Filed: 02/11/2022




                                    No. 21-40277
                                  c/w No. 21-40275

   (Tex. Crim. App. 1999), and Rodriguez held that these offenses are not
   categorically crimes of violence. 705 F.3d at 213-14.
          Subsection (b) describes fourteen situations in which “a sexual assault
   under Subsection (a)(1) is without the consent of the other person.” Those
   situations include, for example, “the actor compels the other person to
   submit or participate by the use of physical force, violence, or coercion,”
   “the actor is a public servant who coerces the other person to submit or
   participate,” and “the actor is a coach or tutor who causes the other person
   to submit or participate by using the actor’s power or influence to exploit the
   other person’s dependency on the actor.” Tex. Penal Code Ann.
   §§ 22.011(b)(1), (8), and (13); Rodriguez, 705 F.3d at 213-14 (comparing
   (b)(1) with (b)(9) and (b)(10)). Whether Subsection (b) is divisible or
   indivisible turns on whether the different situations described are distinct
   “elements,” one of which must be proven in addition to the elements listed
   in Subsection (a)(1), or merely a list of alternative “manner and means” or
   factual scenarios by which a person can commit a criminal offense under
   Subsection(a)(1) by acting “without consent.” See Mathis, 136 S. Ct. at 2248.
          Turning to state law for an answer, Rodriguez-Flores points to
   multiple Texas intermediate appellate courts that have unanimously held
   that Subsection (b) describes alternative manner and means, not distinct
   criminal offenses. Brown v. State, 580 S.W.3d 755, 763 (Tex. App.—Houston
   [14th Dist.] 2019, pet. ref’d) (“The different conduct listed under the
   ‘without consent’ element in Texas Penal Code section 22.011(b)(1)-(11)
   describes alternative manner and means a defendant may overcome a
   complainant’s lack of consent; the listed conduct does not constitute
   different and distinct criminal offenses requiring jury unanimity.”); see also
   Dickson v. State, Nos. 2-08-050-CR, 2-08-051-CR, 2009 WL 976019, at *9
   (Tex. App.—Ft. Worth 2009, pet. ref’d) (per curiam) (not designated for
   publication) (same); Fongang v. State, No. 07-11-00358-CR, 2013 WL



                                         6
Case: 21-40277        Document: 00516199497             Page: 7      Date Filed: 02/11/2022




                                        No. 21-40277
                                      c/w No. 21-40275

   5460002, at *6 (Tex. App.—Amarillo 2013, pet. ref’d) (not designated for
   publication) (same); Moss v. State, No. 07-12-00067-CR, 2013 WL 4625021,
   at *3 (Tex. App.—Amarillo 2013, pet ref’d.) (Mem.) (not designated for
   publication) (same). The Government has cited no contrary state authority.
            Consistent with the Mathis framework, we adopt the Texas state
   courts’ reading of Subsection (b). Therefore, we hold that the statute is
   indivisible, and the categorical approach applies to the question of whether
   Rodriguez-Flores’s prior conviction was an “aggravated felony.” As we held
   in Rodriguez, a conviction under § 22.011(a)(1) is not categorically an
   aggravated felony. 2 The district court’s implicit application of the modified
   categorical approach to conclude that Rodriguez-Flores’s conviction was an
   “aggravated felony” based on language in his state court indictment was in
   error.
            Nonetheless, the Government argues that the error was not clear or
   obvious given the lack of precedent on the question of Subsection (b)’s
   divisibility from either this court or the highest state criminal court, the
   Texas Court of Criminal Appeals. The Government attempts to distinguish
   Rodriguez as a case that preceded Mathis and asserts that the unanimous
   opinions of the intermediate state appellate courts cited above are not
   sufficient to make the error obvious. We disagree. Precedent from this court
   or the highest state criminal court is not necessarily required to establish plain
   error. See United States v. Guillen-Cruz, 853 F.3d 768, 772 (5th Cir. 2017)




            2
             Rodriguez addressed whether a § 22.011(a)(1) conviction was categorically within
   the residual-clause definition of “crime of violence,” 18 U.S.C. § 16(b), which was
   subsequently invalidated by the Supreme Court in Sessions v. Dimaya, 138 S. Ct. 1204, 1223
   (2018). Rodriguez’s holding applies a fortiori to the more restrictive elements-clause
   definition of “crime of violence” at issue here. 18 U.S.C. § 16(a).




                                               7
Case: 21-40277      Document: 00516199497           Page: 8     Date Filed: 02/11/2022




                                      No. 21-40277
                                    c/w No. 21-40275

   (holding that error was obvious “[n]otwithstanding the lack of precedent,”
   because it was “plain from the face of the relevant statutes and regulations”).
          In Urbina-Fuentes, we said that it was plain error for the district court
   to treat a Florida burglary statute as divisible because “a straightforward
   application of Mathis produces the unmistakable conclusion that the Florida
   burglary statute is indivisible,” even though our pre-Mathis Fifth Circuit
   precedent held to the contrary and we had yet to revisit the question post-
   Mathis. Urbina-Fuentes, 900 F.3d at 696–98; see also United States v. Reyes-
   Ochoa, 861 F.3d 582, 587–88 (5th Cir. 2017) (holding that indivisibility under
   Mathis can be sufficiently obvious even when pre-Mathis Fifth Circuit
   caselaw held otherwise and court has not yet revisited question). Here too, a
   “straightforward application of Mathis” produces the conclusion that the
   statute is indivisible, and the case for finding an obvious error here is arguably
   stronger than in Urbina-Fuentes and Reyes-Ochoa because our pre-Mathis
   precedent, Rodriguez, did not hold to the contrary that the Texas sexual
   assault statute was divisible.
          Nor do we think that Mathis requires a ruling from the highest state
   court in order to satisfy plain error. We have previously held that, when
   “[t]here is no state highest-court decision” that definitively answers the
   divisibility question, we may rely on “the statutory framework and state case
   law as a whole.” United States v. Reyes-Contreras, 882 F.3d 113, 119 (5th Cir.),
   on reh’g en banc, 910 F.3d 169 (5th Cir. 2018); accord Mathis, 136 S. Ct. at 2256
   (directing courts to also consider “the statute on its face”). Here, as
   explained above, “state caselaw as a whole” convincingly answers the
   divisibility question. Thus, based on a straightforward application of Mathis,
   we think the district court’s error sufficiently clear or obvious.
          The Government concedes that prong three of plain-error review is
   met, as there are collateral consequences for a defendant convicted under




                                           8
Case: 21-40277        Document: 00516199497              Page: 9       Date Filed: 02/11/2022




                                         No. 21-40277
                                       c/w No. 21-40275

   § 1326(b)(2) instead of (b)(1). See United States v. Ovalle-Garcia, 868 F.3d
   313, 314 (5th Cir. 2017).          As for the fourth prong, because collateral
   consequences could follow from the erroneous judgment, we exercise our
   discretion to correct the error. See United States v. Canales-Bonilla, 735 F.
   App’x 154, 155–56 (5th Cir. 2018). 3 In doing so, we note that Rodriguez-
   Flores does not seek resentencing, but only asks this court to remand for
   correction of the judgment to reflect that his offense of conviction is under
   (b)(1) instead of (b)(2). We have done so in similar cases, and choose to do
   so here as well. See United States v. Gomez Gomez, 23 F.4th 575, 575 n.3. (5th
   Cir. 2022) (collecting cases). Though we have discretion to either reform a
   judgment or remand for the district court to do so, “[a] district court
   judgment is the primary document consulted in immigration court and in any
   future criminal sentencing proceedings.” United States v. Rios Benitez, No.
   20-10494, 2021 WL 5579274, at *1 (5th Cir. Nov. 29, 2021). “The cost to
   judicial economy for the district court to reform the judgment, rather than
   reforming it ourselves, is minimal, and the collateral consequences that may
   result from an unreformed district court judgment can be easily avoided.”
   Id.
                                       *        *       *
           For the foregoing reasons, we REMAND to the district court with
   instructions to REFORM the judgment to reflect conviction and sentencing
   under 8 U.S.C. § 1326(b)(1).




           3
             We decline the Government’s invitation to consider Rodriguez-Flores’s criminal
   history as weighing against correction of the judgment. We have previously held that
   “criminal history is not here [i.e. the fourth prong of plain error review] a relevant
   consideration,” nor are prior deportations. Urbina-Fuentes, 900 F.3d at 699 (citing Rosales-
   Mireles v. United States, 138 S. Ct. 1897, 1910 n.5 (2018)).




                                                9